DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
The preliminary amendment dated 4/8/2020 has been received and will be entered.
Claim(s) 1-10 is/are pending.
Claim(s) 6-10 is/are currently amended.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/8/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Allowable Subject Matter
I. Claims 1-10 are allowed.
US 2011/0308968 to Howard, et al. is the closest prior art uncovered by the search. Howard teaches an apparatus and method for separating carbon nanotubes via electrochemical processes/electrophoresis. (Howard : 3: [0037]; passim). Howard teaches a separation tank (Howard 6: [0085]; Fig. 1A – “compartment (8)”) with first and second electrodes positioned therein (Howard 5: [0085]; Figs. 1A – electrode (4), counter electrode (6)). Howard teaches a partition between the two electrodes. (Howard 6: [0085]; Fig. 1A “electrochemical membrane (12)”). 
The difference between Claim 1 and Howard is that Claim 1 requires the first electrode be at an upper part of the tank and the second electrode be at a lower part of the tank. This reasonably suggests one is above the other. See (S. Figs – electrodes 12, 13). The electrodes in Howard are beside one another. (Howard Fig. 1A-1B). Modification isn’t necessarily obvious, or at least wouldn’t necessarily be affirmed on appeal. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 7,867,468 to Haddon, et al.







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736